DETAILED ACTION
The Amendment filed March 9, 2021 has been entered and fully considered. Claims 1-23 remain pending in this application. Claims 1, 11 and 21 have been amended and claim 23 is newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al., (hereinafter ‘Salahieh’, U.S. PGPub. No. 2010/0204560) in view of Salahieh.
Regarding independent claim 1 and claims 2 and 5-6, Salahieh discloses a medical apparatus, comprising: a probe (sheath 31 in Figs 60A-60D and sheathing tube 104 in Figs. 58A-58E; [0281], “ The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”) having a distal end configured for insertion into a body cavity (as broadly claimed, sheath 31 is capable of insertion into a body cavity) and containing a lumen that opens through the distal end (Figs. 60A-60D); an inflatable balloon (membrane 34 of electrode assembly 105) deployable through the lumen (31) into the body cavity such that when the inflatable balloon (34, 105) is deployed through the lumen and inflated ([0119]; [0126], membrane 34 can have an expandable structure that is fluid-tight such that it can be filled with a liquid or gas to expand or inflate it), a distal pole on a distal side of the inflatable balloon (105) is located opposite the lumen ([0123]; [0218], “The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath.”; see Figs. 58A-58E and 60A-60D); and an electrode attached to the distal side of the inflatable balloon (see Figs. 5A-5F for electrodes 6; see Figs. 18A-18M for electrodes 6; see Fig. 19F for distal end of membrane 34 and single large electrode 6 that extends over the distal pole; also see Figs. 21A-22C for electrode(s) 6). Salahieh further discloses wherein the distal side of the inflatable balloon has a continuously smooth surface (see Figs. 18A-18M for membrane 34; also see Figs. 21A-22C; [0119]; [0126]).
  Salahieh is silent regarding an electrode extends over the distal pole and at least 50% of an area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc.
However, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103], [0103] see circular electrode 6 thereby meeting the limitation of claim 2). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole see Fig. 19F for distal end of membrane 34 and single large electrode 6 that extends over the distal pole). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). Each electrode (6) can also be a grouping of smaller electrodes (51 in Figs. 6A-6B) to form a larger electrode ([0106], thereby meeting the limitation of claim 6, wherein the electrode comprises multiple sub electrodes). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including an electrode that extends over the distal pole and at least 50% of an area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). This modification would have merely comprised a simple substitution of one well known electrode configuration for another in order to obtain a predictable result, MPEP 2143(I)(B).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh to include an electrode that extends over the distal pole and at least 50% of an area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc as applicant appears to have placed no criticality on the claimed range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Salahieh in view of Salahieh teach all of the limitations of the device according to claim 1. In view of the prior modification, the combination of Salahieh in view of Salahieh 
Regarding claim 4, Salahieh in view of Salahieh teach all of the limitations of the device according to claim 1. Salahieh discloses wherein the inflatable balloon has a non-elongated spherical shape when inflated (see Figs. 18A-18M for membrane 34; also see Figs. 21A-22C and Fig. 55A; [0119], “The structure of the membrane 34 can vary including, but not limited to a membrane sheet, cylinder, tube, inflatable, expandable, or fillable structure, such as a balloon”, [0126]).
Regarding claim 7, Salahieh in view of Salahieh teach all of the limitations of the device according to claim 5. In view of the prior modification of Salahieh in view of Salahieh, and as stated above, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]) including extending over the distal pole of the inflatable balloon (see Fig. 19F for distal end of membrane 34 and single large electrode 6 that extends over the distal pole). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including a first electrode that does not cover the distal pole and having a first size, and a second electrode having a second size smaller than the first size and attached to the distal pole of the inflatable balloon in order to influence the amount of 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh to include wherein the electrode comprises a first electrode that does not cover the distal pole and having a first size, and comprises a second electrode having a second size smaller than the first size and attached to the distal pole of the inflatable balloon as applicant appears to have placed no criticality on the claimed sizes and locations of the electrodes and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, Salahieh in view of Salahieh teach all of the limitations of the device according to claim 1. In view of the prior modification, the combination of Salahieh in view of Salahieh teaches additional electrodes attached to the distal side of the inflatable balloon ([0103], [0105]; also see Fig. 19F, single large electrode 6 and additional electrodes 6; also see multiple electrodes 6 attached to the distal side of membrane 43 in Figs. 18A-M).
Regarding claim 10, Salahieh in view of Salahieh teach all of the limitations of the device according to claim 1. In view of the prior modification of Salahieh in view of Salahieh, and as stated above, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations in 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh to include wherein the electrode extending over at least 50% of an area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole extends over at least 75% of the area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole as applicant appears to have placed no criticality on the claimed range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding independent claim 11 and claims 12 and 15-16, Salahieh discloses a method, comprising: providing a probe (sheath 31 in Figs 60A-60D and sheathing tube 104 in Figs. 58A-58E; [0281], “ The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”) having a distal end configured for insertion into a body cavity ([0123]; as broadly claimed, sheath 31 is capable of insertion into a body cavity) and containing a lumen that opens through the distal end (Figs. 60A-60D); providing an inflatable balloon (membrane 34 of electrode assembly 105) that is deployable through the lumen (31) into the body cavity such that when the inflatable balloon (34, 105) is deployed through the lumen and inflated ([0119]; [0126], membrane 34 can single large electrode 6 that extends over the distal pole; also see Figs. 21A-22C for electrode(s) 6). Salahieh further discloses wherein the distal side of the inflatable balloon has a continuously smooth surface (see Figs. 18A-18M for membrane 34; also see Figs. 21A-22C and Fig. 55A; [0119]; [0126]). 
Salahieh is silent regarding the an electrode that extends over the distal pole and at least 50% of an area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole, such that the electrode is confined to within the 30° of arc.
However, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103], [0103] see circular electrode 6 thereby meeting the limitation of claim 12). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the inflatable balloon (see Fig. 19F for distal end of membrane 34 and single large electrode 6 that extends over the distal pole). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). Each electrode (6) can also be a grouping of smaller electrodes (51 in Figs. 6A-6B) to form a larger electrode ([0106], thereby meeting the limitation of claim 16, wherein the electrode comprises multiple sub-electrodes). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on an inflatable membrane in a variety of shapes, 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh to include an electrode that extends over the distal pole and at least 50% of an area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole, such that the electrode is confined to within the 30° of arc as applicant appears to have placed no criticality on the claimed range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 13, Salahieh in view of Salahieh teach all of the limitations of the method according to claim 11. In view of the prior modification, the combination of Salahieh in view of Salahieh teaches wherein the electrode is symmetrical around the distal pole ([0103], [0105]; also see Fig. 19F, single large electrode 6).
Regarding claim 14
Regarding claim 17, Salahieh in view of Salahieh teach all of the limitations of the method according to claim 15. In view of the prior modification of Salahieh in view of Salahieh, and as stated above, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the inflatable balloon (see Fig. 19F for distal end of membrane 34 and single large electrode 6 that extends over the distal pole). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide (attach) electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including a first electrode that does not cover the distal pole and having a first size, and the method further comprises attaching, to the distal pole of the inflatable balloon, a second electrode having a second size smaller than the first size in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). This modification would have merely comprised a simple substitution of one well known electrode configuration for another in order to obtain a predictable result, MPEP 2143(I)(B). 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh to include wherein the electrode comprises a first electrode that does not cover the distal pole and having a first size, and the method further comprises attaching, to the distal pole of the inflatable balloon, a second electrode having a second In re Japikse, 86 USPQ 70.
Regarding claim 18, Salahieh in view of Salahieh teach all of the limitations of the method according to claim 11. In view of the prior modification, the combination of Salahieh in view of Salahieh teaches additional electrodes attached to the distal side of the inflatable balloon ([0103], [0105]; also see Fig. 19F, single large electrode 6 and additional electrodes 6; also see multiple electrodes 6 attached to the distal side of membrane 43 in Figs. 18A-M).
Regarding independent claim 21, Salahieh discloses a method comprising: inserting a distal end of a medical probe into a body cavity of a patient, the medical probe (sheath 31 in Figs 60A-60D and sheathing tube 104 in Figs. 58A-58E; [0281], “The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”: also see [0123] for sheath 31 at desired location within the body) comprising: a lumen (sheath 31 in Figs. 60A-60D) that opens through the distal end, an inflatable balloon (membrane 34 of electrode assembly 105) deployable through the lumen (31) into the body cavity such that when the inflatable balloon (34, 105) is deployed through the lumen and inflated ([0119]; [0126], membrane 34 can have an expandable structure that is fluid-tight such that it can be filled with a liquid or gas to expand or inflate it), a distal pole on a distal side of the inflatable balloon is located opposite the lumen ([0123]; [0218], “The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath.”; see Figs. 58A-58E and Figs. 60A-60D), and an electrode attached to the distal side of the inflatable balloon (see Figs. 5A-5F for electrodes 6; see Figs. 18A-18M for electrodes 6; see Fig. 19F for distal end of membrane 34 and single large electrode 6 that extends over the distal pole; also see Figs. 21A-22C for electrode(s) 6). Salahieh further disclose selecting, in the body cavity, an area of tissue to ablate in a region distal to the catheter ([0005]; [0118]; [0179]; also see Figs. 21A-21E); controlling an inflation pressure of the 
Salahieh is silent regarding an electrode extending over the distal pole and at least 50% of an area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc.
However, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the inflatable balloon (see Fig. 19F for distal end of membrane 34 and single large electrode 6 that extends over the distal pole). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh to include an electrode extending over the distal pole and at least 50% of an area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc as applicant appears to have placed no criticality on the claimed range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 22, Salahieh in view of Salahieh teach each and every limitation of the device according to claim 21. Salahieh discloses wherein controlling the inflation pressure comprises controlling an irrigation flow rate ([0118] - [0121]; [0171], “the flow rate of the irrigation fluid can vary and be controlled to a desired level. The irrigation flow rate can be set to a minimum level to maintain pressure within a closed membrane, such as a balloon for example, while positioning or orienting the catheter”).
Regarding claim 23, Salahieh in view of Salahieh teach each and every limitation of the device according to claim 1, but is silent regarding further comprising an island positioned proximate to the distal pole and a microelectrode positioned in the island.
However, in an alternate embodiment, Salahieh teaches an island positioned proximate to the distal pole and a microelectrode positioned in the island ([0155], mapping electrodes 51 in Figs. 6A-6B; Figs. 7A-7E, [0156], “The mapping electrode 51 can be located on top of or in between two electrodes 6, such as ablation electrodes, and remain electrically isolated from the electrodes 6”). Salahieh teaches that “[t]he mapping electrodes can be interspersed between the ablation electrodes on the electrode assembly” . 
Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Salahieh, as applied to claims 1-8, 10-18 and 21-23 above, and further in view of Moody et al., (hereinafter ‘Moody’, U.S. PGPub. No. 2016/0120593).
Regarding claim 9, Salahieh in view of Salahieh teach all of the limitations of the device according to claim 1. Salahieh discloses wherein the inflatable balloon (membrane 34 of the electrode assembly 105 in Fig. 58E) is not inflated when deployed through the lumen (membrane 34, sheath 31 in Fig. 60A-60D; [0119]; [0126], membrane 34 can have an expandable structure that is fluid-tight such that it can be filled with a liquid or gas to expand or inflate it; [0218]). Although Salahieh further discloses that the balloon (34) “can be expanded to a variety of conformations, shapes and have a range of diameters over a relatively low range of pressures” ([0133]), Salahieh is silent regarding wherein the inflatable balloon has a balloon diameter less than or equal to 8 millimeters when inflated, and wherein the lumen has a lumen diameter of 2.5 millimeters.
However, in the same field of endeavor, Moody teaches a similar apparatus (200 in Fig. 2) comprising a cannula (202) with a hollow interior portion, an inflatable balloon (204) and one or more electrically conductive electrodes (210). Prior to deployment and inflation, the balloon (204) may be fitted Titanium Metals Corp. of America v. Banner, 778 F.2d775, 783,227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).
Further, it would have been an obvious matter of design choice to have modified the balloon diameter and lumen diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Salahieh in view of Salahieh teach all of the limitations of the method according to claim 11. Salahieh discloses wherein the inflatable balloon (membrane 34 of the electrode 
However, in the same field of endeavor, Moody teaches a similar apparatus (200 in Fig. 2) comprising a cannula (202) with a hollow interior portion, an inflatable balloon (204) and one or more electrically conductive electrodes (210). Prior to deployment and inflation, the balloon (204) may be fitted within the cannula (202) via folding, rolling, etc. ([0023]). The cannula (202) may deliver balloon (204) laterally into a targeted anatomical location ([0021]). Moody teaches that the diameter of cannula (202) may be defined by the particular anatomy of the patient or clinician handling preferences, and that “[t]ypically, the inner diameter of cannula 202 will range from 1-5 mm, however, other cannula 202 diameters are also envisioned” ([0022]). Further, Moody teaches that the balloon “may be constructed from any highly flexible biocompatible material, and may have overall dimensions that are defined by the particular anatomy of the patient” ([0022]). It is well known in the art (as can be seen in Moody) to provide a cannula comprising a lumen diameter best suited for the particular anatomy of the patient or clinician handling preferences and provide a balloon with dimensions (i.e. a diameter) defined by the targeted treatment location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the inflatable balloon diameter and lumen diameter as taught by Salahieh in view of Salahieh to diameters best suited for the targeted treatment area as taught by Moody including wherein the inflatable balloon has a balloon diameter less than or equal to 8 millimeters when inflated, and wherein the lumen has a lumen diameter of 2.5 millimeters as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness Titanium Metals Corp. of America v. Banner, 778 F.2d775, 783,227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).
Further, it would have been an obvious matter of design choice to have modified the balloon diameter and lumen diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, Salahieh in view of Salahieh and Moody teach all of the limitations of the method according to claim 19. In view of the prior modification of Salahieh in view of Salahieh and Moody, and as stated above, Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the inflatable balloon (see Fig. 19F for distal end of membrane 34 and single large electrode 6 that extends over the distal pole). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh and Moody to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including an electrode that extends over at least 75% of the area of the distal side of the inflatable balloon that is 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh and Moody to include wherein the electrode that extends over at least 50% of an area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole extends over at least 75% of the area of the distal side of the inflatable balloon that is within 30° of arc from the distal pole as applicant appears to have placed no criticality on the claimed range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed March 9th, 2021 have been fully considered but they are not persuasive. Further, the amendment has necessitated a new grounds of rejection.
Applicant’s argument (page 8-9) that “Salahieh does not reflect any instances of an electrode extending over a distal pole of a balloon” (page 8) is not persuasive. For example, Figure 19F clearly illustrates a single large electrode (6) that extends over the distal pole of membrane (34; see [0131]). Further, as stated above in more detail, Salahieh discloses that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103], [0103]) and that “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the inflatable balloon (see Fig. 19F for distal end of membrane 34 and single large electrode 6 that extends over the distal pole). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) 
It is the Examiner’s position that Salahieh discloses that it is well known in the art to provide electrodes deposited on an inflatable membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]), including depositing electrodes as claimed in independent claims 1, 11 and 21. 
Applicant has further argued (page 9) “this functionality of passing mapping catheters or guidewires through any of Salahieh's balloons would be destroyed if an electrode were placed over the distal poles of the balloons”. This however is not persuasive as it is clearly illustrated in Figure 19F that an electrode can be placed over the distal pole. Further, although the Applicant states Salahieh does not teach the newly amended limitation, the claims do not recite that the distal pole is defined as or confined to the distal most tip of the inflatable balloon (as it appears the Applicant may be trying to argue). At most, the claims require an electrode that extends over the distal pole where the distal pole is on a distal side of the inflatable balloon is located opposite the lumen. It is also noted that the rejection does not make reference to Figure 31A or paragraph [0191]. 
Therefore, it is the Examiner’s position that Salahieh in view of Salahieh teach each and every limitation of the claims according to independent claim 1, 11 and 21. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794